DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/09/2022 has been entered.
                                            Status of claims
Claims 1-19 as amended on 2/10/2022 are pending.
Claims 12 and 16-19 as amended on 2/10/2022 are under examination in the insntst office action. 
Claims 1-11 and 13-15 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/28/2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 12 and 16-19 as amended are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/148910 (Van der Braak et al), “Vanilla Mango/Anmum” product description (IDS reference, Mintel Record ID 2577737, dated July 2014), “Frisomum” product description (IDS reference, Mintel Record ID 1795506 dated May 2012), US 9,414,621 (Benyacoub et al)  and Sakaguchi et al (IDS reference; Int J Vitam Nutr Res., 2004, 74 (1), pages 3-9).
Each and all of 3 cited prior art references WO 2014/148910 (Van der Braak et al), “Vanilla Mango/Anmum” product description and “Frisomum” product description are relied for teaching of a method for treating iron deficiency or anemia in pregnant females by administering a composition comprising: 1) ferric pyrophosphate; and 2) probiotics including Lactobacillus and/or Bifidobacterium. 
In particular, the cited document WO 2014/148910 teaches a method for treating iron deficiency or anemia in pregnant female (see abstract, see page 1 line 6; see page 5, lines 15-16) by administering a composition comprising: 1) “probiotic” as a milk fermented by probiotic lactic acid bacteria; and 2) iron (see page 3, lines 15-22); wherein the iron source includes ferric diphosphate or ferric pyrophosphate (page 7,   line 30); and wherein the probiotic lactic acid bacteria include Lactobacillus and/or Bifidobacterium (page 9, lines 4-5). 
In particular, the cited “Frisomum” product description document discloses an increased nutritional demands during pregnancy in nutrients including iron (see section “product description”), thereby, recognizes iron deficiency and anemia in pregnant females. The cited document teaches recommendation and, thus, a method for treating Lactobacillus or Bifidobacterium. 
In particular, the cited “Vanilla Mango/Anmum” product description document discloses an increased demands in iron during pregnancy (see section “product description”), thereby, recognizes iron deficiency and anemia in pregnant females. The cited document teaches recommendation and, thus, a method for treating iron deficiency in pregnant female by administering a composition comprising: 1) probiotic; and 2) iron source (see section “ingredients”); wherein the iron source is ferric diphosphate or ferric pyrophosphate; and wherein the probiotic is Bifidobacterium. The product comprises emulsifiers or soy lecithin (section “ingredients”); and thus, the cited composition “comprising the ferric pyrophosphate is an emulsion comprising a fatty acid ester” as claimed.
Thus, in the methods of the cited references (WO 2014/148910 (Van der Braak et al), “Vanilla Mango/Anmum” product description and “Frisomum) for treating iron deficiency or anemia in pregnant females the compositions comprise: 1) ferric pyrophosphate; and 2) probiotics that are generic representatives of Lactobacillus and/or Bifidobacterium. The cited references WO 2014/148910 (Van der Braak et al), “Vanilla Mango/Anmum” product description and “Frisomum are silent about specific strains. 
However, the claimed strains Lactobacillus rhamnosus CGMCC 1.3724 and Bifidobacterium lactis CNCM with (I-3446 or 1-3446 or 3446) have been known and 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use the particular claimed strains of Lactobacillus/Bidifobacterium in the compositions with ferric pyrophosphate and Lactobacillus/Bidifobacterium in the cited methods of WO 2014/148910 (Van der Braak et al), “Vanilla Mango/Anmum” and “Frisomum” with a reasonable expectation of success in improving expecting female health and treating iron deficiency and anemia in pregnant females because compositions with ferric pyrophosphate and Lactobacillus/Bidifobacterium have been known and used for improving expecting female health and treating iron deficiency and anemia in pregnant females and because the particular claimed strains have been known and used as Lactobacillus and Bidifobacterium probiotics for treating expecting females as adequately evidenced by US 9,414,621 (Benyacoub et al). Thus, the use of claimed strains is/was clearly prima facie obvious, especially in the absence of evidence to the contrary.
Further, as applied to the use of ferric pyrophosphate of specific sizes, the cited references WO 2014/148910 (Van der Braak et al), “Vanilla Mango/Anmum” product description and “Frisomum” product description do not clearly teach or recognize the use of ferric pyrophosphate that has particle size distribution 90% of less than 200 micron or 97% of less than 25 micron.

For example: the cited reference by Sakaguchi teaches treating iron deficiency and anemia in pregnant females by providing pregnant females with iron-containing compositions (see page 3, section “introduction”); and the cited reference by Sakaguchi clearly teaches and recognizes that a micronize dispersible ferric pyrophosphate formulation (MDFP), also known as SunActive product, is the best and/or ideal choice with high bioavailability for iron fortification of nutritional compositions (see abstract, see page 4, col.1, lines 2-5; see page 8, col.1, last par.). The cited MDFP/SunActive product of Sakaguchi has the same particle size distribution as claimed (see figure 1 of Sakaguchi, wherein product MDFP has all its particles in size less than 20 micron) and in view of as-filed specification (page 5, lines 5-8).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was file to use ferric pyrophosphate that has particle size distribution as claimed such as in the range 90% of less than 200 micron and/or  97% of less than 25 micron (which is MDFP SunActive product) as a ferric pyrophosphate iron source in the nutritional compositions in the methods of WO 2014/148910 (Van der Braak et al), “Vanilla Mango/Anmum” and “Frisomum” with a reasonable expectation of success in treating iron deficiency and anemia in pregnant females because ferric pyrophosphate that has particle size distribution of 90% or 97% being less than 200 micron or 25 micron (such as MDFP SunActive product) is taught and/or suggested as an ideal choice for incorporation or fortification of nutritional compositions for subjects in 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 12 and 16-19 as amended are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/148910 (Van der Braak et al), US 2007/0116699 (Holsworht) and Sakaguchi et al (IDS reference; Int J Vitam Nutr Res., 2004, 74 (1), pages 3-9).
The cited document WO 2014/148910 teaches a method for treating iron deficiency or anemia in pregnant female (see abstract, see page 1 line 6; see page 5, lines 15-16) by administering a composition comprising: 1) probiotic product that is fermented by probiotic lactic acid bacteria and comprises acid bacteria; and 2) iron (see page 3, lines 15-22); wherein the iron source includes ferric diphosphate or ferric pyrophosphate (page 7,   line 30). 
The cited references WO 2014/148910 (Van der Braak et al) is silent about Bacillus as probiotic.  
However, probiotics such as Bacillus or Bacillus fermented product have been known and used for treating patients with diabetes and anemia including expecting 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use Bacillus or Bacillus fermented product in the composition in the cited method of WO 2014/148910 (Van der Braak et al with a reasonable expectation of success in improving expecting female health and treating iron deficiency and anemia in pregnant females because compositions with ferric pyrophosphate and probiotics such as lactic bacteria and/or lactic acid bacteria fermented products have been known and used for improving expecting female health and treating iron deficiency and anemia in pregnant females and because Bacillus or Bacillus fermented product have been known and used for treating patients with diabetes and anemia including expecting females as taught by US 2007/0116699 (Holsworht).
Thus, the use of Bacillus as probiotic for treating iron deficiency of expecting females is clearly prima facie obvious, especially in the absence of evidence to the contrary.
Further, as applied to the use of ferric pyrophosphate of specific sizes, the cited reference WO 2014/148910 (Van der Braak et al) does not clearly teach or recognize the use of ferric pyrophosphate that has particle size distribution 90% of less than 200 micron or 97% of less than 25 micron.
However, the prior art teaches and suggests the use of ferric pyrophosphate that has particle size distribution of 90% of less than 200 micron or 97% of less than 25 micron in nutritional compositions for treating iron deficiency in pregnant females.

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was file to use ferric pyrophosphate that has particle size distribution as claimed such as in the range 90% of less than 200 micron and/or  97% of less than 25 micron (which is MDFP SunActive product) as a ferric pyrophosphate iron source in the nutritional compositions in the method of WO 2014/148910 (Van der Braak et al) with a reasonable expectation of success in treating iron deficiency and anemia in pregnant females because ferric pyrophosphate that has particle size distribution of 90% or 97% being less than 200 micron or 25 micron (such as MDFP SunActive product) is taught and/or suggested as an ideal choice for incorporation or fortification of nutritional compositions for subjects in need thereof including pregnant females as clearly stated and recognized by the cited reference by Sakaguchi. 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.


Response to Arguments
Applicant's arguments filed on 2/10/2022 with respect to the claims as amended on 2/10/2022 have been fully considered but they are moot in view of new grounds of rejections mostly necessitated by amendment. 
With regard to the claim rejection under 35 U.S.C. 103 and, in particular, with regard to the disclosure by WO 2014/148910 (Van der Braak et al), “Vanilla Mango/Anmum” product description (IDS reference, Mintel Record ID 2577737, dated July 2014), “Frisomum” product description (IDS reference, Mintel Record ID 1795506 dated May 2012) and Sakaguchi et al (IDS reference; Int J Vitam Nutr Res., 2004, 74 (1), pages 3-9) Applicants argue that the cited prior art does not teach the use of specific strains as presently claimed. 
This argument is not found particularly persuasive because the presently claimed strains are well known probiotics as explained above; and their use would be a suitable choice by one of ordinary skill for the generic representatives of lactic acid bacteria Lactobacillus and/or BIfiodbacierum as taught/suggested by the cited references. 
However, it is noted that the specific strains disclosed in the as-filed specification in the beneficial compositions demonstrated some unexpected survival when combined with the presently claimed preparation of ferric pyrophosphate (example 1 conclusion at page 21, lines 8-17). But it is not clear from the current record whether the strains used in the specification example(s) are the same/identical strains as presently claimed but 
No claims are allowed in the instant office action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova

/VERA AFREMOVA/           Primary Examiner, Art Unit 1653